DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/18/2021.
3. 	Claims 1-13 are pending. Claims 1-13 are under examination on the merits. Claims 1, 8, 12-13 are amended. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Information Disclosure Statement
6.	The information disclosure statement submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Objections
7.	Claim 12 is objected to because of the following informalities: It is suggested that x range to be defined in core-shell CdSxSe1-x/ZnS so as to engender claim language clarity. Appropriate correction is required. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9. 	A) 	Claims 1-4, 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,074,782 B2 (hereinafter “782”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because ”782 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of green quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; a sealing resin covering the light emitting element; a green quantum dot-containing layer disposed outside the sealing resin and spaced apart from the sealing resin, the green quantum dot-containing layer including a light-transmissive material and the plurality of green quantum dots, and a red phosphor adapted to absorb a portion of the blue light emitted from the light emitting element to emit a red light, the red phosphor is a MGF phosphor, or a combination of a KSF phosphor and the MGF phosphor, wherein the KSF phosphor is a compound having the chemical formula:
A2[M1-aMn4+aF6]    (1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, M is at least one element selected from the group consisting of Group 4 elements 
(x-a)Mg0-(a/2)Sc-2O3-yMgF2-cCaF2-(l-b)GeO2-(b/2)Mt2O3:zMn4+    (2)
where 2.0 ≤ x ≤ 4.0, 0 < y <1.5,  0 < z <0.05, 0 ≤ a < 0.5 , 0 < b <0.5, 0 ≤ c < 1.5, y+c < 1.5, and Mt is at least one element selected from the group consisting of Al, Ga, and In. “782 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “782, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, 

B)	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,651,349 B2 (hereinafter “”349”). Although the claims at issue are not identical, they are not patentably distinct from each other because “349 recites a light emitting device, comprising: a light emitting element adapted to emit blue light; a plurality of quantum dots adapted to absorb a portion of the blue light emitted from the light emitting element to emit green light; at least one of a KSF phosphor and a MGF phosphor, the KSF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light, and the MGF phosphor being adapted to absorb a portion of the blue light emitted from the light emitting element to emit red light; a sealing resin covering the light emitting element; and a quantum dot layer disposed outside the sealing resin, the quantum dot layer including a light-transmissive material and the quantum dots having a particle size of 1 to 20 nm, wherein the KSF phosphor is a compound having the chemical formula:
A2[M1-aMn4+aF6]		(1)
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+, and NH4+, 
M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and 0 [Symbol font/0x3C] a [Symbol font/0x3C] 0.2; wherein the MGF phosphor is a compound having the chemical formula: 
	(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+	 		(2)
wherein 2.0 [Symbol font/0xA3] x [Symbol font/0xA3] 4.0, 0 [Symbol font/0x3C] y [Symbol font/0x3C] 1.5, 0 [Symbol font/0x3C] z [Symbol font/0x3C] 0.05, 0 [Symbol font/0xA3] a [Symbol font/0x3C] 0.5, 0 [Symbol font/0x3C] b [Symbol font/0x3C] 0.5, 0 [Symbol font/0xA3] c [Symbol font/0x3C] 1.5, y + c [Symbol font/0x3C] 1.5, and  Mt is at least one element selected from Al, Ga and In; wherein the light emitting element and the sealing resin constitute a part of a light emitting element package; wherein the prima facie obvious. 

C)	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, 17 of U.S. Patent No.10,490,711 B2 (hereinafter “711”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at issue are not identical, they are not patentably distinct from each other because “711 recites a light emitting device comprising: a light emitting element package comprising: a light emitting element adapted to emit a blue light, and a sealing resin that covers and is in direct contact with the light emitting element; a light guide plate having an upper surface, a lower surface, and a lateral surface extending from the upper surface to the lower surface; and a sulfide phosphor-containing layer disposed separate from the light emitting element package and facing the upper surface of the light guide plate, wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate, wherein the sealing resin contains exactly one type or exactly two types of phosphor, each of which is a red phosphor selected from the group consisting of: (i) a KSF phosphor, wherein the KSF phosphor is a compound having the  chemical formula as set forth and ii) a MGF phosphor, wherein the MGF phosphor is a compound having the chemical formula as set forth. “711 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
xSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by “711, so as to include the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm as taught by “766, and would have been motivated to do so with reasonable expectation that this would result in providing to control the size of quantum dots, wherein the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer as suggested by “766 (Page 3, [0040]). 

D)	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-9, 12-15 of U.S. Patent No.10, 714, 664 B2 (hereinafter “”664”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “”766”). Although the claims at 
A2[M1-aMn4+aF6]
where A is at least one selected from the group consisting of K+, Li+, Na+, Rb+, Cs+ and NH4+, M is at least one element selected from the group consisting of Group 4 elements and Group 14 elements, and
0 < a < 0.2; and
the first phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light, and a second phosphor, which is a compound having the chemical formula:
(x-a)MgO·(a/2)Sc2O3·yMgF2·cCaF2·(1-b)GeO2·(b/2)Mt2O3:zMn4+
where 2.0 ≤ x ≤ 4.0,
0 < y < 1.5,
0 < z < 0.05,
0 ≤ a < 0.5,
0 < b < 0.5,
0 ≤ c < 1.5
y + c < 1.5, and
Mt is at least one element selected from the group consisting of Al, Ga and In, and  the second phosphor is adapted to absorb at least a portion of the blue light emitted from the light 
M1Ga2S4:Eu
which is a thiogallate phosphor activated with Eu, where M1 is at least one element selected from the group consisting of Mg, Ca, Sr and Ba, and the sulfide phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit green light; and wherein the light emitting element is adapted to emit light of a wavelength within a range of 430 nm to 480 nm, the red phosphor is adapted to emit light of a wavelength within a range of 600 nm and 660 nm, a ratio of an emission intensity at a peak wavelength of the light emitting element to an emission intensity at a peak wavelength the red phosphor is in a range of 100:55 to 100:70.  “664 does not expressly teach the quantum dots have an average particles of 1 nm to 20 nm, preferably 2 nm to 10 nm.  
	However, “766 teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 6-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narendran et al. (WO 2007/002234 A1, hereinafter “Narendran”) in view of Kim et al. (US Pub. No. 2014/ 0231766 A1, hereinafter “Kim”).

Regarding claims 1,13: Narendran teaches a light emitting device (Page 1, [0001]) comprising: a light emitting element package (Page 3, [0009]; Page 4, [0014]; Page 5, [0024]) comprising: a light emitting element adapted to emit a blue light (Page 5, [0024]; Page 11, [0047]), and a sealing resin that covers and is in direct contact with the light emitting element (Page 5, [0024], Fig.1), a light guide plate having an upper surface, a lower surface, and a lateral surface extending from the upper surface to the lower surface (Page 4, [0014]; Fig. 5), 
	However, Kim teaches an organic light emitting device (Page 1, [0001]) including a nano composite layer including light emitting nano-particles (Page 2, [0031], Fig. 2), wherein the light emitting nano-particles may include green quantum dots such as Cd Se or a core-shell CdSxSe1-x/ZnS (Page 3, [0041]) or a green fluorescent material (Page 2, [0040]; Page 3 [0046])). The quantum dots refer to small size particles having a quantum confinement effect, which have a diameter of about 1 nm to 10 nm.  In addition, the quantum dots have a homogeneous single structure, or a core-shell dual structure.  By controlling the size of quantum dots, the color of light implemented from the light emitting layer can be easily changed into various colors, for example, red, green, or blue.  In addition, when a blue light or ultraviolet light is emitted from the light emitting layer , yellow or red, green, and blue may be mixed therewith to implement a white light by various sizes of quantum dots included in the nano-composite layer (Page 3, [0040]). 
In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the quantum dot size of by Narendran, so as to include the quantum 
Since the combination of Narendran in view of Kim teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that half-width of an emission peak as disclosed by Narendran in view of Kim would be expected to be the same as claimed (i.e., the phosphor has a half-width of an emission peak of 35 nm or less). If there is any difference between the product of Narendran in view of Kim and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claims 2-4: Narendran teaches a light emitting device (Page 1, [0001]), wherein the combined QD/phosphor material 502 is formed on the surface of optical element 504. Optical element 504 may desirably be a light guide that may help to reduce back coupling of mid and long wavelength light from combined QD/phosphor material 502 into short wavelength solid state light emitting device 102 as shown in Figs. 4 & 5 (Page 11, [0046]), wherein the sealing resin is disposed facing one side surface of the light guide plate, and 

Regarding claims 6-7: The disclosure of Narendran in view of Kim is adequately set forth in paragraph above and is incorporated herein by reference. Since the combination of Narendran in view of Kim teaches substantially identical the light emitting device as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made, would have expected that chromaticity of light emitted from the light emitting device as disclosed by Narendran in view of Kim would be expected to be the same as claimed (i.e., a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.4066, 0.1532), (0.3858, 0.1848), (0.1866, 0.0983) and (0.1706, 0.0157) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram or a chromaticity of light emitted from the light emitting element package is in a quadrangular region formed by connecting four points of (0.19, 0.0997), (0.19, 0.027013), (0.3, 0.09111) and (0.3, 0.014753) on an x-y chromaticity coordinate system of a CIE1931 chromaticity diagram). If there is any difference between the product of Narendran in view of Kim, and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

12.	Claims 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narendran et al. (WO 2007/002234 A1, hereinafter “Narendran”) in view of Kim et al. (US Pub. No. 2014/  as applied to claim 1 above, and further in view of Hong et al. (US Pub. No. 2010/0142189 A1, hereinafter “Hong”). 
	
Regarding claims 5,8-10: The disclosure of Narendran in view of Kim  is adequately set forth in paragraph 11 above and is incorporated herein by reference. Narendran in view of Kim does not expressly teach the sealing  resin further includes fillers, and the light emitting element package comprising the sealing resin includes one or both of: (i) a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and (ii) a MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light as set forth. 
However, Hong teaches a light emitting device (Page 2, [0029]), comprising: a light emitting element package adapted to emit blue light (Page 2, [0029]) such as a blue LED (Page 6, [0148]) and phosphors, in combination, wherein said phosphors comprise a green emitting phosphor such as β-Si ALON(Page 16, [0314]; Page 17, [0324]) and a red emitting phosphor such as formula (3) as set forth (Page 8, [0180]-[0181]; Page 8, [0187]) including K2[TiF6]:Mn4+ (Page 8, [0187], Page 8, [0190]; read on KSF phosphor), wherein an average particle diameter of the KSF phosphor is in a range of 20 to 50 µm (Page 10, [0209]), wherein the KSF phosphor has a peak emission wavelength in a range of 610 to 650 nm, and a full width at half maximum of the emission peak of the KSF phosphor is 10 nm or less (Page 7, [0175]), and a light guide plate (Page 29, [0485]; Page 42, [0664]-[0665]), wherein the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate (Page 29, [0485], Fig. 6). Hong teaches in the liquid medium, additives such as a diffusing agent to  make the emission light to be more uniform, a filler, a viscosity-controlling agent, an ultraviolet absorber, a refractive index-controlling agent, a shrinkage-reducing agent and a binder may be contained as other components, so long as they 
	 In an analogous art of the light emitting device, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the phosphors composition by Narendran, so as to include the sealing resin includes one or both of: (i) a KSF phosphor, wherein the KSF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light and (ii) a MGF phosphor, wherein the MGF phosphor is adapted to absorb at least a portion of the blue light emitted from the light emitting element to emit red light as set forth, and the light emitting element package is disposed such that the sealing resin of the light emitting element package faces the lateral surface of the light guide plate as taught by Hong, and would have been motivated to do so with reasonable expectation that this would result in providing a semiconductor light emitting device which, particularly when used as a backlight for a color image display device, is capable of accomplishing broad color reproducibility as an entire image by adjustment with a color filter, without impairing brightness of the image, and at the same time, by carrying out the red, green and blue emissions by one chip, is free from impairing the productivity in its mounting and which further facilitates adjustment of the white balance, and further to provide a narrow band red emitting phosphor which may be preferably used for such a 

Regarding claim 11: Narendran teaches the light emitting device (Page 1, [0001]),
wherein the KSF phosphor is disposed in the quantum dot layer (Pages 10-11, [0045]-[0046]).

Regarding claim 12: Narendran teaches the light emitting device (Page 1, [0001]), wherein the quantum dot is made of CdSe (Page 10, [0040]).

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/21/2021